

115 HR 4068 IH: Competitive Need Limitations Modernization Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4068IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mrs. Walorski (for herself, Mr. Ross, and Ms. Titus) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo make necessary changes to the competitive need limitations provision of the Generalized System of Preferences, and for other purposes. 
1.Short titleThis Act may be cited as the Competitive Need Limitations Modernization Act of 2017. 2.FindingsCongress finds the following: 
(1)The Generalized System of Preferences, established under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.), was created to promote economic development by expanding trade opportunities. (2)Congress imposed limits on the amount of trade that could qualify for duty-free treatment under the Generalized System of Preferences, referred to as the competitive need limitation. This limitation may be waived in the national economic interest. 
(3)The competitive need limitation and waiver processes must be carried out in a manner that accurately accounts for current domestic production and must be based on evidence from trade data. (4)The present competitive need limitation review process is flawed because the timing of the reviews prevent the use of full-year trade data, which can be solved by shifting the deadline of the review process. 
(5)The exclusion of products from the competitive need limitation is determined based on the levels of domestic production that existed in 1995. This does not reflect the realities of the current economy and should be updated. 3.Modification to procedures for competitive need limitation and waivers Section 503 of the Trade Act of 1974 (19 U.S.C. 2463) is amended as follows: 
(1)Modifications to competitive need limitation considerationIn subsection (c)(2)— (A)in the matter following subparagraph (A)(i)(II), by striking July 1 and inserting October 15; and 
(B)in subparagraph (E), by striking on January 1, 1995 and inserting in any of the preceding three calendar years. (2)Modifications to waiver considerationIn subsection (d), by striking July 1 in each place it appears and inserting October 15. 
